Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-14-00779-CR

                            Paul Anthony CASTILLO,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

            From the County Court at Law No. 9, Bexar County, Texas
                            Trial Court No. 442717
                   Honorable Walden Shelton, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED November 26, 2014.


                                         _________________________________
                                         Luz Elena D. Chapa, Justice